Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00234-CV
____________
 
RICHARD E.
COUCH, SR., Appellant
 
V.
 
UNIVERSITY OF
TEXAS MEDICAL BRANCH, U.T.M.B. DOCTOR, U.T.M.B. INSURANCE CARRIER, TEXAS
DEPARTMENT OF CRIMINAL JUSTICEBINSTITUTIONAL DIVISION, DIRECTOR, T.D.C.J.BI.D. INSURANCE CARRIER, STATE OF
TEXAS, Appellees
 

 
On Appeal from the 56th District
Court
Galveston
County, Texas
Trial Court Cause No.
02CV0362
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 10,
2003.  The clerk=s record was filed on March 11,
2003.  No reporter=s record was filed.  No brief was filed.




On January 8, 2004, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before February 9, 2004, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Justices Yates,
Anderson and Hudson.